FILED
                             NOT FOR PUBLICATION                            JUN 07 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



LEVAN GALUMASHVILI,                              No. 07-73807

               Petitioner,                       Agency No. A076-373-429

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Levan Galumashvili, a native and citizen of Georgia, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order denying his motions to

reconsider and reopen. Our jurisdiction is governed by 8 U.S.C. § 1252. We

review for abuse of discretion the denial of a motion to reopen or reconsider,


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Mohammed v. Gonzales, 400 F.3d 785, 791 (9th Cir. 2005). We deny in part and

dismiss in part the petition for review.

         The BIA did not abuse its discretion in denying Galumashvili’s motion to

reopen because Galumashvili failed to present sufficient evidence of changed

circumstances in Georgia to qualify for the regulatory exception to the time and

number limitations for filing motions to reopen. See 8 C.F.R. § 1003.2(c)(3)(ii);

Malty v. Ashcroft, 381 F.3d 942, 945 (9th Cir. 2004) (“The critical question is . . .

whether circumstances have changed sufficiently that a petitioner who previously

did not have a legitimate claim for asylum now has a well-founded fear of future

persecution.”).

         We lack jurisdiction to review the BIA’s refusal to grant Galumashvili’s

motion to reopen sua sponte. See Ekimian v. INS, 303 F.3d 1153, 1159 (9th Cir.

2002).

         Galumashvili has waived any challenge to the BIA’s order denying the

motion to reconsider by failing to raise any arguments in his opening brief related

to the BIA’s determination that the motion was untimely. See Martinez-Serrano v.

INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996); Bazuaye v. INS, 79 F.3d 118, 120 (9th




                                           2                                    07-73807
Cir. 1996) (per curiam) (declining to reach issue raised for the first time in the

reply brief).

       PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           3                                     07-73807